Citation Nr: 0517096	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969 including service in Vietnam.

This case comes before the Board of Veterans'Appeals (Board) 
on appeal from a February 2002 rating decision by the RO in 
Wilmington, Delaware.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The duty of the VA to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 2002) and 38 C.F.R. § 3.103(a) (2004), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

The veteran contends that he contracted hepatitis C during 
the course of his duties in-service as a helicopter mechanic 
in Vietnam.  He essentially maintains that in-service he 
received a head wound when a helicopter landing gear door hit 
him, requiring butterfly stitches and that he received 
various cuts and lacerations to his hands and fingers while 
performing mechanical duties on aircraft in which either of 
these resulted in his contracting hepatitis C.  Also, the 
veteran reports that his duties during service in the 
Republic of Vietnam included, transportation of refugees, the 
loading of wounded soldiers or dead soldiers in body bags 
onto helicopters, washing and cleaning the helicopters after 
transport which exposed him to blood and human waste.  He 
suggests that those exposures may also have caused him to 
contract hepatitis C.  In the alternative, he contends that 
he contracted hepatitis C through airgun injections during 
service.

His service medical records reflect treatment for a viral 
upper respiratory infection, sore throat and cough.  His 
service personnel records indicate that he had service in the 
Republic of Vietnam from January 1968 to January 1969.  He 
was a Crew Chief on a CH-45B helicopter and his duties 
included assisting the Flight Engineer in operation, fueling, 
loading and unloading of aircraft.  His awards include the 
Vietnam Service Medal, Army Commendation Medal and the Air 
Medal.

The veteran states that he was first diagnosed with hepatitis 
C after donating blood. He contends that he has never done 
intravenous drugs and has not had any tattoos.  By a letter 
dated December 2000, a private physician indicated upon 
request of the veteran's primary care physician, he evaluated 
the veteran for positive hepatitis C and listed dates of 
treatment.  Private treatment records are not associated with 
the file, so the RO should make an attempt to obtain them.  
38 U.S.C.A. § 5103A(b) (West 2002).

A June 2002 VA examination report reflects that the examiner 
diagnosed the veteran with hepatitis C status post 
normalization of transaminases.  However, the examiner at 
that time, offered no opinion as to whether the veteran's 
hepatitis C was related to service and there was no 
indication that the claims file had been reviewed by the 
examiner.  The veteran's representative has request another 
examination.  The Board concurs.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain any 
additional private and VA medical records 
pertaining to the diagnosis and treatment 
of the veteran's Hepatitis C that have 
not been previously submitted.  In 
particular, the RO should attempt to 
obtain complete medical records from Dr. 
D.A.G. and Dr. M.G. identified in a 
December 2000 letter from Dr. D.A.G.  The 
veteran should be informed to submit any 
additional evidence in his possession 
pertinent to his claim as required by 
38 C.F.R. § 3.159 (2004).
 
3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
specialist in liver disorders to 
ascertain the nature, etiology and 
severity of the veteran's hepatitis C.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The claims 
file and this remand must be made 
available to the physician designated to 
examine the veteran and it must be 
documented that the claims file was 
reviewed.  The examiner is requested to 
obtain a detailed history of in-service 
and post service exposure to risk 
factors, to include the veteran's 
reported head injury, exposure to blood 
and human waste and airgun injections in 
service. 

After reviewing the record and examining 
the veteran, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (that is, a probability of 
50 percent or better) that the hepatitis 
C is related to the veteran's service or 
any incident thereof.  A complete 
rationale for any opinion expressed, 
should be set forth in the report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

